Exhibit 10.1

DCT INDUSTRIAL TRUST INC.

MULTI-YEAR OUTPERFORMANCE PROGRAM

ARTICLE 1

GENERAL

1.1 Purpose and Authority. This Multi-Year Outperformance Program (as amended,
restated and supplemented from time to time, this “Outperformance Program” or
this “Program”) is adopted pursuant to the DCT Industrial Trust Inc. (the
“Company”) Amended and Restated 2006 Long Term Incentive Plan (as amended,
restated and supplemented from time to time, the “Plan”) to provide certain key
employees of the Company or its affiliates in connection with their employment
or other service relationship with the incentive compensation described in this
Outperformance Program and thereby provide additional incentive for them to
promote the progress and success of the business of the Company and its
affiliates. This Outperformance Program was adopted by the Compensation
Committee (the “Committee”) of the Board of Directors of the Company (the
“Board”) pursuant to authority delegated to it by the Board as set forth in the
Committee’s charter.

1.2 Administration.

1.2.1 Without limitation of Section 1.1, this Outperformance Program and the
Awards shall be administered by the Committee in accordance with the Plan.

1.2.2 The Committee shall have the power and authority to select Award
Recipients and grant Awards to such Award Recipients. The Committee may make
such rules and regulations and establish such procedures for the administration
of this Outperformance Program as it deems appropriate.

1.2.3 The Committee may, in its absolute discretion, without amendment to this
Outperformance Program, accelerate the lapse of restrictions, or waive any
condition imposed hereunder, with respect to any Award, or otherwise adjust any
of the terms applicable to any such Award; provided, however, that no action
under this Section 1.2.3 shall adversely affect any outstanding Awards without
the consent of the holder thereof.

1.2.4 All decisions made by the Committee pursuant to the provisions of this
Outperformance Program shall be final, conclusive and binding on all persons,
including the Company and the Award Recipients. No member of the Board or the
Committee, nor any officer or employee of the Company acting on behalf of the
Board or the Committee, shall be personally liable for any action,
determination, or interpretation taken or made in good faith with respect to
this Outperformance Program, and all members of the Board or the Committee and
each and any officer or employee of the Company acting on their behalf shall, to
the extent permitted by law, be fully indemnified and protected by the Company
in respect of any such action, determination or interpretation.

1.3 Definitions. Capitalized terms used herein without definitions shall have
the meanings given to those terms in the Plan. In addition, as used herein:

“Absolute Outperformance Pool” means, with respect to a Performance Period, a
dollar amount calculated in accordance with the table below and based on the
Absolute Total Shareholder Return for such Performance Period or as otherwise
set forth in an Award Recipient’s Participation Letter:



--------------------------------------------------------------------------------

Absolute Total Shareholder Return

(% per year, compounded annually)

 

Dollar Amount of Absolute

Outperformance Pool

<8%

  $0

8%

  $500,000

9%

  $1,000,000

10%

  $1,500,000

11%

  $2,000,000

12%

  $2,500,000

13%

  $3,000,000

14%

  $3,500,000

15%

  $4,000,000

16%

  $4,500,000

= or > 17%

  $5,000,000

provided, that the dollar amount of the Absolute Outperformance Pool for such
Performance Period will be pro-rated between the ranges set forth in the table
above to reflect actual performance above 8% that may fall in between the
specific guidelines (e.g., Absolute Total Shareholder Return of 11.5% would
result in an Absolute Outperformance Pool of $2,250,000); provided, further,
that in no event shall the Absolute Outperformance Pool for such Performance
Period exceed the Maximum Absolute Outperformance Pool Amount.

“Absolute Total Shareholder Return” means, with respect to a Performance Period,
the average, compound, annual return that would have been realized by a
stockholder who (1) bought one share of Common Stock on the Effective Date for
such Performance Period for the Common Stock Price on such date, (2) reinvested
each dividend and other distribution declared during such Performance Period
with respect to such share of Common Stock (and any other shares previously
received upon reinvestment of dividends or other distributions) in additional
shares of Common Stock at the Fair Market Value on the ex-dividend date for such
dividend or other distribution and (3) sold such shares of Common Stock on the
Valuation Date for such Performance Period for the Common Stock Price on such
date. As set forth in, and pursuant to, Section 2.8, appropriate adjustments to
the Absolute Total Shareholder Return shall be made to take into account all
stock dividends, stock splits, reverse stock splits and the other events set
forth in Section 2.8 that occur during any Performance Period.

“Award” means an award of a Participation Percentage and/or an Unallocated
Participation Percentage to an Award Recipient under this Outperformance
Program.

“Award Recipient” means an Eligible Person designated by the Committee to
receive an Award.

“Award Shares” has the meaning given to that term in Section 2.3.1.

“Board” has the meaning set forth in Section 1.1.

“Cause” means, with respect to an Award Recipient, (A) if the Award Recipient is
a party to a Service Agreement, and “cause” is defined therein, such definition,
or (B) if the Award Recipient is not party to a Service Agreement or the Award
Recipient’s Service Agreement does not define “cause,” the Award Recipient’s:
(i) conviction of a felony (other than a traffic violation), a crime of moral
turpitude, or any financial crime involving the Company; (ii) willful act of
dishonesty, breach of trust or unethical business conduct in connection with the
business of the Company that has a material detrimental impact on the Company,
(iii) commission of fraud, misappropriation or embezzlement against the Company;
(iv) act or omission in the performance of his or her duties that constitutes
willful misconduct, willful neglect or gross neglect, in any such case if such
action or omission is either material or repeated,

 

2



--------------------------------------------------------------------------------

(v) repeated failure to use reasonable efforts in all material respects to
adhere to the directions of the Board or the Chief Executive Officer, or the
Company’s policies and practices, after being informed that he or she is not so
adhering, or (vi) willful failure to substantially perform his or her duties
properly assigned to him or her (other than any such failure resulting from his
or her Disability); provided that the Company shall not be permitted to
terminate an Award Recipient’s employment for Cause except on written notice
given to such Award Recipient at any time following the occurrence of any of the
events described in clauses (i) through (iv) above and on written notice given
to such Award Recipient at any time not more than 30 days following the
occurrence of any of the events described in clause (v) or (vi) above (or, if
later, the Company’s knowledge thereof).

“Change in Control” means, with respect to an Award Recipient, (A) if the Award
Recipient is a party to a Service Agreement, and “change in control” is defined
therein, such definition, or (B) if the Award Recipient is not party to a
Service Agreement or the Award Recipient’s Service Agreement does not define
“change in control”, the happening of any of the following:

(i) any “person,” including a “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act, but excluding the Company, any entity
controlling, controlled by or under common control with the Company, any
trustee, fiduciary or other person or entity holding securities under any
employee benefit plan or trust of the Company or any such entity, and, with
respect to any particular Award Recipient, the Award Recipient and any “group”
(as such term is used in Section 13(d)(3) of the Exchange Act) of which the
Award Recipient is a member), is or becomes the “beneficial owner” (as defined
in Rule 13(d)(3) under the Exchange Act), directly or indirectly, of securities
of the Company representing 30% or more of either (A) the combined voting power
of the Company’s then outstanding securities or (B) the then outstanding Shares
(in either such case other than as a result of an acquisition of securities
directly from the Company); or

(ii) any consolidation or merger of the Company resulting in the voting
securities of the Company outstanding immediately prior to the consolidation or
merger representing (either by remaining outstanding or by being converted into
voting securities of the surviving entity or its parent) less than 50% of the
combined voting power of the securities of the surviving entity or its parent
outstanding immediately after such consolidation or merger; or

(iii) there shall occur (A) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the Company, other
than a sale or disposition by the Company of all or substantially all of the
Company’s assets to an entity, at least 50% of the combined voting power of the
voting securities of which are owned by “persons” (as defined above) in
substantially the same proportion as their ownership of the Company immediately
prior to such sale or (B) the approval by shareholders of the Company of any
plan or proposal for the liquidation or dissolution of the Company; or

(iv) the members of the Board at the beginning of any consecutive
24-calendar-month period (the “Incumbent Directors”) cease for any reason other
than due to death to constitute at least a majority of the members of the Board;
provided that any director whose election, or nomination for election by the
Company’s shareholders, was approved or ratified by a vote of at least a
majority of the Incumbent Directors shall be deemed to be an Incumbent Director.

Notwithstanding the foregoing, no event or condition shall constitute a Change
in Control to the extent that, if it were, a 20% tax would be imposed under
Section 409A of the Code; provided that, in such a

 

3



--------------------------------------------------------------------------------

case, the event or condition shall continue to constitute a Change in Control to
the maximum extent possible (e.g., if applicable, in respect of vesting without
an acceleration of distribution) without causing the imposition of such 20% tax.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” has the meaning set forth in Section 1.1.

“Common Stock” means the Company’s Common Stock, par value $.01 per share,
either currently existing or authorized hereafter.

“Common Stock Price” means, as of a particular date, the average of the Fair
Market Value of one share of the Common Stock for the ten (10) trading days
ending on, and including, such date (or, if such date is not a trading day, the
most recent trading day immediately preceding such date); provided that if any
of such trading days is the ex-dividend date for a dividend or other
distribution on the Common Stock, then the Fair Market Value of the Common Stock
for each prior trading day in such ten-day period shall be adjusted by dividing
the Fair Market Value by the sum of (A) one plus (B) the per share amount of the
dividend or other distribution declared to which such ex-dividend date relates
divided by the Fair Market value on the ex-dividend date for such dividend or
other distribution; provided further, however, that if such date is the date
upon which a Transactional Change in Control occurs, the Common Stock Price as
of such date shall be equal to the fair market value in cash, as determined by
the Committee, of the total consideration paid or payable in the transaction
resulting in the Transactional Change in Control for one share of Common Stock.

“Company” has the meaning set forth in Section 1.1.

“Disability” means, with respect to an Award Recipient, unless otherwise
provided in the Award Recipient’s Service Agreement, such Award Recipient
becoming disabled by virtue of ill health or other disability and being unable
to perform substantially and continuously the duties assigned to such Award
Recipient for more than 180 consecutive or non-consecutive days out of any
consecutive 12-month period in the reasonable opinion of a qualified physician
chosen by the Company and reasonably acceptable to such Award Recipient.
Notwithstanding the foregoing, no circumstances or condition shall constitute a
Disability to the extent that, if it were, a 20% tax would be imposed under
Section 409A of the Code; provided that, in such a case, the event or condition
shall continue to constitute a Disability to the maximum extent possible (e.g.,
if applicable, in respect of vesting without an acceleration of distribution)
without causing the imposition of such 20% tax.

“Effective Date” means, for a Performance Period, the date set forth in an Award
Recipient’s Participation Letter for such Performance Period as the Effective
Date for such Performance Period.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” has the meaning given to that term in the Plan.

“Final Participation Percentage” means, as of the Valuation Date for a
Performance Period, with respect to an Award Recipient, such Award Recipient’s
Participation Percentage for such Performance Period, plus such Award
Recipient’s Unallocated Participation Percentage for such Performance Period.

“Good Reason” means, with respect to an Award Recipient, (A) if the Award
Recipient is a party to a Service Agreement, and “good reason” is defined
therein, such definition, or (B) if the Award Recipient is not party to a
Service Agreement or the Award Recipient’s Service Agreement does not

 

4



--------------------------------------------------------------------------------

define “good reason”: (i) the material reduction of the Award Recipient’s
authority, duties and responsibilities, or the assignment to the Award Recipient
of duties materially inconsistent with the Award Recipient’s then current
position or positions with the Company; (ii) a reduction in the annual salary of
the Award Recipient, or a reduction in the target annual cash bonus or target
annual equity award applicable to the Award Recipient, if any (except for a
reduction in target annual cash bonus or target annual equity award that is part
of a Company program to reduce “general and administrative” expenses due to
business conditions which reduction is applied to other employees of similar
seniority generally; provided that such reduction is before the occurrence of a
Change in Control); or (iii) the relocation of the Award Recipient’s office to
more than 30 miles from its then current location; provided that (1) Good Reason
(a) shall not be deemed to exist unless such Award Recipient gives to the
Company a written notice identifying the event or condition purportedly giving
rise to Good Reason expressly referencing this Program within 45 days after the
time at which the event or condition first occurs or arises (or, if later, was
discovered or should have been discovered by such Award Recipient) and (b) shall
not be deemed to exist at any time at which there exists an event or condition
which could serve as the basis of a termination of such Award Recipient’s
employment for Cause; and (2) if there exists (without regard to the following
clause (2)(a)) an event or condition that constitutes Good Reason, (a) the
Company shall have 45 days from the date notice of Good Reason is given to cure
such event or condition and, if the Company does so, such event or condition
shall not constitute Good Reason hereunder; and (b) if the Company does not cure
such event or condition within such 45-day period, such Award Recipient shall
have one business day thereafter to give the Company notice of termination of
employment on account thereof (specifying a termination date no later than 10
days from the date of such notice of termination).

“Index Return” means, with respect to a Performance Period, the average,
compound, annual return of the MSCI US REIT Index during such Performance Period
calculated by comparing (A) the average daily value of the MSCI US REIT Index
during the ten (10) trading days ending on, and including, the Effective Date
for such Performance Period (or, if such date is not a trading day, the most
recent trading day immediately preceding such date) to (B) the average daily
value of the MSCI US REIT Index during the ten (10) trading days ending on, and
including, the Valuation Date for such Performance Period (or, if such date is
not a trading day, the most recent trading day immediately preceding such date).

“LTIP Units” means partnership units in the Partnership designated as such in
the Partnership Agreement.

“Maximum Absolute Outperformance Pool Amount” means, with respect to a
Performance Period, $5,000,000 or such other amount as set forth in an Award
Recipient’s Participation Letter as the Maximum Absolute Outperformance Pool
Amount for such Performance Period.

“Maximum Relative Outperformance Pool Amount” means, with respect to a
Performance Period, $5,000,000 or such other amount as set forth in an Award
Recipient’s Participation Letter as the Maximum Relative Outperformance Pool
Amount for such Performance Period.

“Measurement Date” means, with respect to a Performance Period, the third
(3rd) anniversary of the Effective Date or such other date as is set forth in an
Award Recipient’s Participation Letter for such Performance Period as the
Measurement Date for such Performance Period.

“MSCI US REIT Index” means the MSCI US REIT Index (RMS), or, in the event such
index is discontinued or its methodology significantly changed, a comparable
index selected by the Committee in good faith.

“Other Share-Based Securities” has the meaning set forth in Section 2.5.

 

5



--------------------------------------------------------------------------------

“Outperformance Program” has the meaning set forth in Section 1.1.

“Participation Letter” has the meaning set forth in Section 2.1.

“Participation Percentage” means, with respect to an Award Recipient for a
Performance Period, such Award Recipient’s share of the amounts to be paid under
this Outperformance Program for such Performance Period as set forth in such
Award Recipient’s Participation Letter.

“Partnership” means DCT Industrial Operating Partnership LP, a Delaware limited
partnership.

“Partnership Agreement” means the Amended and Restated Limited Partnership
Agreement of the Partnership dated as of October 10, 2006 among the Company and
the limited partners party thereto, as amended from time to time.

“Performance Period” means, for an Award, the period from the Effective Date set
forth in the Participation Letter for such Award until the Valuation Date.

“Plan” has the meaning set forth in Section 1.1.

“Program” has the meaning set forth in Section 1.1.

“Qualified Termination” means, for an Award Recipient, termination of such Award
Recipient’s employment by the Company without Cause or by the Award Recipient
with Good Reason or by reason of the Award Recipient’s death or Disability.

“Relative Outperformance Pool” means, with respect to a Performance Period, a
dollar amount calculated in accordance with the table below and based on the
Relative Total Shareholder Return for such Performance Period or as otherwise
set forth in an Award Recipient’s Participation Letter:

 

Relative Total Shareholder Return

(% of MSCI US REIT Index)

 

Dollar Amount of Relative

Outperformance Pool

<100%

  $0

100%

  $500,000

102.5%

  $1,000,000

105%

  $1,500,000

107.5%

  $2,000,000

110%

  $2,500,000

112.5%

  $3,000,000

115%

  $3,500,000

117.5%

  $4,000,000

120%

  $4,500,000

= or > 122.5%

  $5,000,000

provided, that the dollar amount of the Relative Outperformance Pool for such
Performance Period will be pro-rated between the ranges set forth in the table
above to reflect actual performance above 100% that may fall in between the
specific guidelines (e.g., Relative Total Shareholder Return of 108.75% would
result in a Relative Outperformance Pool of $2,250,000); provided, further, that
in no event shall the Relative Outperformance Pool for such Performance Period
exceed the Maximum Relative Outperformance Pool Amount.

“Relative Total Shareholder Return” means, with respect to a Performance Period,
the quotient

 

6



--------------------------------------------------------------------------------

(expressed as a percentage) of (a) the Absolute Total Shareholder Return for
such Performance Period divided by (b) the Index Return for such Performance
Period.

“Securities Act” means the Securities Act of 1933, as amended.

“Service Agreement” means, as of a particular date, any employment, change of
control, consulting or similar service agreement then in effect between an Award
Recipient, on the one hand, and the Company, its Subsidiary, or one of its
affiliates, on the other hand, as amended or supplemented through such date.

“Subsidiary” means any corporation, partnership or other entity of which at
least 50% of the economic interest in the equity or voting power is owned
(directly or indirectly) by the Company. In the event the Company becomes such a
subsidiary of another company (directly or indirectly), the provisions hereof
applicable to subsidiaries shall, unless otherwise determined by the Committee,
also be applicable to such parent company.

“Transactional Change in Control” means (a) a Change in Control described in
clause (i) of the definition thereof where the “person” or “group” makes a
tender offer for Common Stock, (b) a Change in Control described in clauses
(ii) or (iii)(A) of the definition thereof or (c) if Change in Control is
defined in an Award Recipient’s Service Agreement, circumstances set forth in
such definition corresponding to those described in clauses (a) and (b) above.

“Transfer” has the meaning set forth in Section 2.7.

“Unallocated Participation Percentage” means, with respect to an Award Recipient
for a Performance Period, the initial Unallocated Participation Percentage for
such Performance Period set forth in such Award Recipient’s Participation Letter
plus any additional Unallocated Participation Percentage for such Performance
Period that is allocated to such Award Recipient less the amount of such initial
or additional Unallocated Participation Percentage that has been forfeited or
reversed.

“Valuation Date” means, with respect to a Performance Period, the earliest of
(i) the Measurement Date for such Performance Period and (ii) the date upon
which a Change in Control shall occur during such Performance Period.

ARTICLE 2

OUTPERFORMANCE AWARDS

2.1 Awards for Performance Periods. On or prior to the Valuation Date for a
Performance Period, the Committee, in its discretion, shall (i) determine the
Effective Date and Measurement Date for such Performance Period, (ii) select
those Eligible Persons who shall be Award Recipients for such Performance
Period, (iii) determine the amount of each Award Recipient’s Award for such
Performance Period, which will consist of a Participation Percentage (and, in
some circumstances, an Unallocated Participation Percentage) for such
Performance Period, (iv) determine the Maximum Absolute Outperformance Pool
Amount and how to calculate the Absolute Outperformance Pool Amount for such
Performance Period and (v) determine the Maximum Relative Outperformance Pool
Amount and how to calculate the Relative Outperformance Pool Amount for such
Performance Period. Promptly after the Committee selects an Award Recipient to
receive an Award for a Performance Period, the Company will provide the Award
Recipient with a participation letter substantially in the form attached hereto
as Exhibit A (each, a “Participation Letter”) notifying the Award Recipient of
his or her Award. The Committee shall have the right to increase an Award
Recipient’s Participation Percentage for a Performance Period

 

7



--------------------------------------------------------------------------------

from time to time and at any time prior to the Valuation Date for such
Performance Period, in which case a new Participation Letter will be provided to
the Award Recipient. Notwithstanding the foregoing, the total Participation
Percentages of all Award Recipients for a Performance Period under this
Outperformance Program may not exceed 100%.

2.2 Determination of Absolute Outperformance Pool and Relative Outperformance
Pool. As soon as practicable following the Valuation Date for a Performance
Period, but as of the Valuation Date for such Performance Period, the Committee
will calculate the size of the Absolute Outperformance Pool and the Relative
Outperformance Pool for such Performance Period, if any. If the performance of
the Company has been such that each of the Absolute Outperformance Pool and the
Relative Outperformance Pool for a Performance Period is zero, then the Award
Recipients will not be entitled to be paid any amounts under this Program for
such Performance Period and the Awards will be terminated as of the Valuation
Date for such Performance Period. If the Absolute Outperformance Pool and/or the
Relative Outperformance Pool for a Performance Period, as of the Valuation Date
for such Performance Period, is greater than zero, then the Award Recipients
will be entitled to the payments described in Section 2.3 below.

2.3 Award Payments for Performance Periods.

2.3.1 With respect to a Performance Period, in the event that the Absolute
Outperformance Pool and/or the Relative Outperformance Pool for such Performance
Period, as of the Valuation Date for such Performance Period, is greater than
zero, then the Committee will perform the following calculations with respect to
each Award: multiply (x) the sum of (i) the Absolute Outperformance Pool for
such Performance Period plus (ii) the Relative Outperformance Pool for such
Performance Period, in each case calculated as of the Valuation Date for such
Performance Period, by (y) the Final Participation Percentage for such Award
Recipient for such Performance Period, then divide the result by (z) the Common
Stock Price on the Valuation Date for such Performance Period; the resulting
number is hereafter referred to as the “Award Shares.” Notwithstanding the
foregoing, in the event that the Valuation Date for such Performance Period is
not the Measurement Date for such Performance Period (i.e., the Valuation Date
is the date upon which a Change in Control occurred during such Performance
Period), then the Award Shares shall be the larger of (i) the Award Shares
calculated pursuant to the preceding sentence multiplied by a fraction the
numerator of which is the number of days from and including the first day of
such Performance Period to and including the date upon which a Change in Control
occurred during such Performance Period and the denominator of which is the
number of days from and including the first day of such Performance Period to
and including the Measurement Date for such Performance Period and (ii) the
Award Shares that would have been earned pursuant to the preceding sentence if
the Absolute Total Shareholder Return had been calculated based on the aggregate
total return actually achieved during such Performance Period, but, for purposes
of determining the average, annual, compound return, assumed that such return
had been generated over the full period from the Effective Date of such
Performance Period to the Measurement Date for such Performance Period.

2.3.2 Subject to the terms hereof, the Award Shares shall be issued as of the
Valuation Date for a Performance Period, notwithstanding that, as an
administrative matter, certificates or other evidence representing the Award
Shares may be issued subsequent to any such date.

2.4 Termination and Forfeiture; Vesting; Change in Control.

2.4.1 With respect to a Performance Period, if at any time prior to the
Valuation Date for such Performance Period an Award Recipient’s employment by
the Company shall terminate or cease by reason of a Qualified Termination, then,
with respect to the Award Recipient only, (i) such Award Recipient’s Unallocated
Participation Percentage shall be forfeited in full effective as of the date of
the

 

8



--------------------------------------------------------------------------------

Qualified Termination, (ii) after giving effect to such forfeiture, the
calculations provided in Sections 2.2 and 2.3 hereof shall be performed with
respect to such Award Recipient’s Award effective as of the date of the
Qualified Termination as if a Change in Control had occurred (with respect to
the Award Recipient only) on such date, (ii) such Award Recipient shall be
issued the Award Shares resulting from such calculation, and (iii) the Award
Shares resulting from such calculation shall automatically and immediately vest
as of the date of the Qualified Termination.

2.4.2 With respect to a Performance Period, if at any time prior to the
Valuation Date for such Performance Period an Award Recipient’s employment by
the Company shall terminate or cease for any reason other than a Qualified
Termination, then such Award Recipient’s Award for such Performance Period shall
be forfeited at such time. With respect to a Performance Period, if at any time
on or after the Valuation Date for such Performance Period an Award Recipient’s
employment by the Company shall terminate or cease for any reason other than a
Qualified Termination, then all of such Award Recipient’s Award Shares for such
Performance Period that remain unvested at such time shall automatically and
immediately be forfeited by such Award Recipient.

2.4.3 In the event that the Committee grants a new Award for a Performance
Period that would cause the aggregate Participation Percentages and Unallocated
Participation Percentages of all of the Awards granted by the Committee for such
Performance Period, without giving effect to any forfeitures or re-grants of
forfeited Awards, to exceed 100%, then each prior Award Recipient shall
automatically forfeit an amount of such Award Recipient’s Unallocated
Participation Percentage equal to (i) the Participation Percentage and initial
Unallocated Participation Percentage of such new Award multiplied by (ii) such
Award Recipient’s Pro Rata Share. For purposes of this Section, an Award
Recipient’s “Pro Rata Share” for a Performance Period shall mean (i) such Award
Recipient’s Unallocated Participation Percentage for such Performance Period
divided by (ii) 100% less the aggregate Participation Percentages of all Awards
granted by the Committee for such Performance Period, without giving effect to
any forfeitures or re-grants of forfeited Awards. Notwithstanding the foregoing,
the total Participation Percentages of all Award Recipients for a Performance
Period under this Outperformance Program may not exceed 100% and, after giving
effect to the forfeitures provided for in this Section 2.4.3, the total
Participation Percentages and Unallocated Participation Percentages of all Award
Recipients for a Performance Period under this Outperformance Program may not
exceed 100%. In the event that an Award Recipient forfeits a portion of such
Award Recipient’s Unallocated Participation Percentage for a Performance Period
under this Section 2.4.3, the Committee shall reasonably promptly notify such
Award Recipient of such forfeiture; provided that such forfeiture shall occur
automatically regardless of whether such notice is given.

2.4.4 With respect to a Performance Period, subject to Section 2.4.2 hereof, the
Award Shares shall become vested as follows: (i) fifty percent (50%) of such
Award Shares shall become vested on the Measurement Date for such Performance
Period; and (ii) the remaining fifty percent (50%) of such Award Shares shall
become vested on the first (1st) anniversary of the Measurement Date for such
Performance Period; provided, however, that all unvested Award Shares that have
not previously been forfeited shall vest immediately upon the occurrence of a
Change in Control or a Qualified Termination. For the avoidance of doubt, the
vesting of the Award Shares pursuant to this Section 2.4.4 shall be independent
from, and in no way effect, the calculations set forth in Sections 2.2 and 2.3
hereof.

2.4.5 With respect to a Performance Period, prior to the Valuation Date for such
Performance Period, the Committee may allocate part or all of any Award or any
unvested portion thereof which has been forfeited pursuant to Section 2.4.2 to
one or more of the other Award Recipients then existing or to one or more new
Award Recipients, including newly hired employees. Any Unallocated Participation
Percentages with respect to a Performance Period that are forfeited prior to the
Valuation Date for such Performance Period will be automatically re-allocated,
as of the date of such forfeiture, to

 

9



--------------------------------------------------------------------------------

the remaining Award Recipients for such Performance Period proportionally based
on the relative amounts of such Award Recipients’ Unallocated Participation
Percentages for such Performance Period prior to such forfeiture; provided that
the Committee, in its sole discretion, may at any time on or prior to the
Valuation Date for such Performance Period reverse some or all of such automatic
re-allocations and either specifically re-allocate some or all of such forfeited
Unallocated Participation Percentages to specific Award Recipients or choose not
to re-allocate some or all of such forfeited Unallocated Participation
Percentages (and retain them for the Company’s benefit). The Committee shall
notify each Award Recipient whose Unallocated Participation Percentage is
increased or decreased as a result of the operation of this Section 2.4.5
reasonably promptly after such increase or decrease.

2.5 Issuance of Other Securities in lieu of Common Stock. In lieu of shares of
Common Stock, the Committee, in its sole discretion, may permit some or all of
the Award Recipients to receive their Award Shares in LTIP Units or other
securities of the Company or any of its affiliates, that are valued in whole or
in part by reference to, or are otherwise calculated by reference to or based
on, shares of Common Stock (“Other Share-Based Securities”); provided, that the
Committee determines, in good faith, that the aggregate value of such Other
Share-Based Securities is equivalent to the value of the Award Shares to be
issued to such Award Recipient(s) pursuant to Section 2.3.1. Other Share-Based
Securities may be issued in lieu of all the Award Shares of such Award
Recipient(s) or a portion thereof. The Committee shall determine the
restrictions and conditions, under this Program or otherwise, applicable to such
Other Share-Based Securities.

2.6 Dividends. From and after their issuance, Award Shares shall be entitled to
the same dividend on a per share basis as all other shares of Common Stock
without regard to whether such Award Share has then vested (which dividend shall
be non-refundable, notwithstanding any subsequent forfeiture, if any, of Award
Shares in respect of which such dividend was paid).

2.7 Restrictions on Transfer. Except as otherwise permitted by the Committee, no
Award Recipient shall sell, assign, transfer, pledge, give away or in any other
manner disposed of, whether voluntarily or by operation of law (each such action
a “Transfer”) any Award or any Award Share prior to the date on which it vests;
provided that the Committee may, in its sole discretion, provide for the lapse
of such restrictions in installments and may accelerate or waive such
restrictions in whole or in part based on such factors and such circumstances as
the Committee may determine in its sole discretion.

2.8 Rights with Respect to Award. Without duplication with the provisions of
Section 14 of the Plan, if (i) the Company shall at any time be involved in a
merger, consolidation, dissolution, liquidation, reorganization, exchange of
shares, sale of all or substantially all of the assets or capital stock of the
Company or a transaction similar thereto, (ii) any stock dividend, stock split,
reverse stock split, stock combination, reclassification, recapitalization,
significant repurchase of shares, or other similar change in the capital
structure of the Company, or any distribution to holders of Common Stock other
than ordinary cash dividends, shall occur or (iii) any other event shall occur
which in the judgment of the Committee necessitates action by way of adjusting
the terms of this Outperformance Program, then and in that event, the Committee
shall take such action as shall be necessary to maintain the Award Recipients’
rights hereunder so that they are substantially proportionate to the rights
existing under this Outperformance Program prior to such event. After the
issuance of the Award Shares, the Award Recipient shall possess all incidents of
ownership with respect to each Award Share which is outstanding, including
voting rights, without regard to whether such Award Share has then vested,
except as otherwise set forth herein.

 

10



--------------------------------------------------------------------------------

ARTICLE 3

MISCELLANEOUS

3.1 Amendments. This Outperformance Program and any Participation Letter may be
amended or modified only with the consent of the Company acting through the
Committee or the Board; provided that any amendment or modification which
adversely affects an Award Recipient (other than with respect to a reduction in
such Award Recipient’s Unallocated Participation Percentage as contemplated
pursuant to Section 2.4.3 and 2.4.5 hereof in connection with the grant of a new
Award or the re-allocation of any portion of such Award Recipient’s Unallocated
Participation Percentage that had previously been automatically re-allocated to
such Award Recipient pursuant to Section 2.4.5) must be consented to by such
Award Recipient to be effective as against him.

3.2 Incorporation of the Plan; Interpretation by Committee. This Outperformance
Program is subject in all respects to the terms, conditions, limitations and
definitions contained in the Plan. In the event of any discrepancy or
inconsistency between this Outperformance Program and the Plan, the terms and
conditions of the Plan shall control. Without limiting the generality of the
foregoing, the Committee may interpret the Plan and this Outperformance Program,
with such interpretations to be conclusive and binding on all persons and
otherwise accorded the maximum deference permitted by law, provided that the
Committee’s interpretation shall not be entitled to deference on and after a
Change in Control except to the extent that such interpretations are made
exclusively by members of the Committee who are individuals who served as
Committee members before the Change in Control and take any other actions and
make any other determinations or decisions that it deems necessary or
appropriate in connection with the Plan, this Outperformance Program or the
administration or interpretation thereof. In the event of any dispute or
disagreement as to interpretation of the Plan or this Outperformance Program or
of any rule, regulation or procedure, or as to any question, right or obligation
arising from or related to the Plan or this Outperformance Program, the decision
of the Committee, except as provided above, shall be final and binding upon all
persons.

3.3 Stock Certificates; Restrictive Legends

3.3.1 On any date of issuance of Award Shares or as soon as practicable
thereafter, the Company shall issue a stock certificate, or if shares are not
certificated, a written statement evidencing the book entry of the Award Shares
to the extent required by applicable law, to each Award Recipient receiving
Award Shares hereunder. Each such certificate or book entry shall be registered
in the name of the appropriate Award Recipient. The certificates or any written
statement evidencing the book entry of the Award Shares issued hereunder shall
bear a legend referring to the terms, conditions and restrictions applicable to
such Award Shares hereunder, substantially in the following form (in addition to
any other legend the Committee may determine to be necessary or appropriate)
and, if shares are not certificated, such legend(s) shall also be entered in the
Company’s book entry electronic records:

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE RESTRICTED BY AND SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING
FORFEITURE) OF THE DCT INDUSTRIAL TRUST INC. MULTI-YEAR OUTPERFORMANCE PROGRAM.
COPIES OF SUCH PROGRAM ARE ON FILE IN THE OFFICES OF DCT INDUSTRIAL TRUST INC.
AT 518 17TH STREET, 8TH FLOOR, DENVER, CO 80202.

3.3.2 The Committee shall require that the stock certificates, if any,
evidencing the

 

11



--------------------------------------------------------------------------------

Award Shares be held in custody by the Company until the restrictions (including
those relating to vesting and transferability) set forth in this Outperformance
Program shall have lapsed, and that, as a condition to the issuance of the Award
Shares to any Award Recipient such Award Recipient shall have delivered a stock
power, endorsed in blank, relating to such Award Shares. If and when such
restrictions lapse, the stock certificates, if any, shall be delivered by the
Company to the appropriate Award Recipient or his designee.

3.3.3 Any shares of Common Stock or other securities distributed by the Company
in respect of the Award Shares shall be subject to this Section 3.3 including
the requirement of an appropriate legend, the requirement that the certificates,
if any, representing such shares of Common Stock or other securities be held in
custody by the Company and the condition to distribution that the Award
Recipient have delivered a stock power with respect to such shares of Common
Stock or other securities.

3.3.4 If the Company shall be consolidated or merged with another corporation,
each Award Recipient shall be required, to the extent that the Award Shares
remain unvested and/or subject to restrictions or transferability, to deposit
with the successor corporation each certificate that such Award Recipient is
entitled to receive by reason of the ownership of the Award Shares, and the
other provisions of this Section 3.3 shall apply to such certificates

3.4 Withholding of Tax. Anything to the contrary notwithstanding, all payments
required to be made by the Company hereunder shall be subject to the withholding
of such amounts as the Company reasonably may determine that it is required to
withhold pursuant to applicable federal, state or local law or regulation;
provided that, to the extent Awards under this Program are made in shares of
Common Stock, the Company will satisfy the required minimum tax withholding
obligation with respect to such Awards by withholding a number of shares of
Common Stock with a Fair Market Value equal to such minimum tax withholding
obligation. The Company’s obligation to deliver stock certificates (or evidence
of book entry) to any Award Recipient is subject to and conditioned on tax
withholding obligations being satisfied by such Award Recipient.

3.5 Assignability. Except as otherwise provided by law, no benefit hereunder
shall be assignable, or subject to alienation, garnishment, execution or levy of
any kind, and any attempt to cause any benefit to be so subject shall be void.

3.6 No Contract for Continuing Services. This Program shall not be construed as
creating any contract for continued services between the Company and any Award
Recipient and nothing herein contained shall give any Award Recipient the right
to be retained as an employee of the Company.

3.7 Governing Law. This Program shall be construed, administered, and enforced
in accordance with the laws of the State of Maryland, without giving effect to
the conflict of laws principles thereof.

3.8 Non-Exclusivity. This Program does not limit the authority of the Company,
the Committee, or any Subsidiary, to grant awards or authorize any other
compensation under any other plan or authority, including, without limitation,
awards or other compensation based on the same performance objectives used under
this Program.

3.9 Securities Laws Compliance. Award Shares shall not be issued pursuant to the
exercise or settlement of any award granted hereunder unless the settlement of
such award and the issuance and delivery of such Award Shares pursuant thereto
shall comply with all relevant provisions of law, including, without limitation,
the Securities Act, the Exchange Act and the requirements of any stock

 

12



--------------------------------------------------------------------------------

exchange upon which the Award Shares may then be listed, and shall be further
subject to the approval of counsel for the Company with respect to such
compliance.

3.10 Section 409A. If any compensation provided by this Program may result in
the application of Section 409A of the Code, the Company shall, in consultation
with the Award Recipient, modify this Program with respect to such Award
Recipient solely in the least restrictive manner necessary in order to, where
applicable, (i) exclude such compensation from the definition of “deferred
compensation” within the meaning of such Section 409A or (ii) comply with the
provisions of Section 409A, other applicable provision(s) of the Code and/or any
rules, regulations or other regulatory guidance issued under such statutory
provisions and to make such modifications, in each case, without any diminution
in the value of the benefits granted under this Program to such Award Recipient.

ADOPTED BY THE COMPENSATION COMMITTEE ON JANUARY 11, 2010

 

13



--------------------------------------------------------------------------------

Exhibit A

[DATE]

CONFIDENTIAL

[Name]

[Address]

 

Re: Participation in the DCT Industrial Trust Inc. Multi-Year Outperformance
Program

Dear [Name]:

You are hereby granted an Award by DCT Industrial Trust Inc. (the “Company”)
under the DCT Industrial Trust Inc. Multi-Year Outperformance Program (the
“Program”) with the following terms, in addition to those specified in the
Program:

Effective Date: December 31, 20    .

Measurement Date: December 31, 20    .

Maximum Absolute Outperformance Pool Amount: $        .

Maximum Relative Outperformance Pool Amount: $        .

Participation Percentage:     %

Initial Unallocated Participation Percentage:     %

Pursuant to the Program, the Performance Period for your Award will begin on the
Effective Date set forth above and end on the Measurement Date set forth above,
unless a Change in Control occurs prior to the Measurement Date. Generally,
under the Program, (a) in the event that the Company’s average, compounded,
annual return to stockholders during the Performance Period is equal to or
greater than 8%, then an absolute outperformance pool will be formed under the
Program in accordance with the absolute outperformance table set forth below and
subject to a maximum equal to the Maximum Absolute Outperformance Pool Amount,
and/or (b) in the event that the Company’s average, compounded, annual return to
shareholders during the Performance Period is equal to or greater than 100% of
the total return of the MSCI US REIT Index (RMS) during the Performance Period,
then a relative outperformance pool will be formed under the Program in
accordance with the relative outperformance table set forth below and subject to
a maximum equal to the Maximum Relative Outperformance Pool Amount. Your award,
generally, will equal your Participation Percentage (plus any portion of your
initial Unallocated Participation Percentage that is not allocated to another
award recipient and thereby forfeited) multiplied by the total absolute
outperformance pool and relative outperformance pool formed based on the
Company’s performance. Your award will be paid in the form of restricted shares
of common stock of the Company, which will vest 50% on the date of issuance and
the remaining 50% on the first (1st) anniversary of the end of the Performance
Period, subject to continued employment. The Company may offer you the choice to
receive LTIP units in the Company’s operating partnership, DCT Industrial
Operating Partnership LP, in lieu of shares of restricted stock. Special
provisions will apply, and you may forfeit some or all of your award, in the
event that your employment is terminated or a change in control of the Company
occurs prior to the end of the Performance Period. Your initial Unallocated
Participation Percentage may be increased or decreased by subsequent events,
such as the grant of



--------------------------------------------------------------------------------

additional awards by the Company or the forfeiture of awards by other award
recipients. The Company expects to notify you if and when your initial
Unallocated Participation Percentage changes, but it may change without notice.

Absolute Outperformance Table

 

Absolute Total Shareholder Return

(% per year, compounded annually)

 

Dollar Amount of Absolute

Outperformance Pool

<8%

  $0

8%

  $500,000

9%

  $1,000,000

10%

  $1,500,000

11%

  $2,000,000

12%

  $2,500,000

13%

  $3,000,000

14%

  $3,500,000

15%

  $4,000,000

16%

  $4,500,000

= or > 17%

  $5,000,000

Relative Outperformance Table

 

Relative Total Shareholder Return

(% of MSCI US REIT Index)

 

Dollar Amount of Relative

Outperformance Pool

<100%

  $0

100%

  $500,000

102.5%

  $1,000,000

105%

  $1,500,000

107.5%

  $2,000,000

110%

  $2,500,000

112.5%

  $3,000,000

115%

  $3,500,000

117.5%

  $4,000,000

120%

  $4,500,000

= or > 122.5%

  $5,000,000

The dollar amounts set forth in the tables above will be pro-rated between the
ranges set forth in the tables above to reflect actual performance that may fall
in between the specific guidelines.

Please note that the terms set forth above, other than the specification of the
Effective Date, Measurement Date, Maximum Absolute Outperformance Pool Amount,
Maximum Relative Outperformance Pool Amount and your Participation Percentage
and initial Unallocated Participation Percentage, represent only a summary of
the terms of the Program, and your award will be governed by the actual terms of
the Program, not those set forth in this summary. Please refer to the Program
for the full terms of your award.



--------------------------------------------------------------------------------

Please acknowledge receipt of this letter by signing in the space provided below
and return the signed letter to the attention of [            ].

 

Yours truly,     ACKNOWLEDGED BY:

 

 

   

 

 

Chairman, Compensation Committee     [Name of Award Recipient]    

 

 

    [Date]